ICJ_016_AngloIranianOil_GBR_IRN_1951-07-05_ORD_01_NA_01_FR.txt. OPINION DISSIDENTE DE M. WINIARSKI
ET BADAWI PACHA

Si justifiées que paraissent les mesures conservatoires formulées
dans la présente ordonnance, nous estimons que la Cour n'aurait
pas dû les indiquer pour des raisons de principe qu'il est de notre
devoir de constater brièvement.

Le problème des mesures conservatoires est lié pour la Cour à
celui de sa compétence ; elle ne peut les indiquer que si elle admet,
ne fût-ce que provisoirement, sa compétence pour connaître du
fond de l'affaire. L'article 41 du Statut donne à la Cour le pouvoir
d'indiquer des mesures conservatoires « si elle estime que les circon-
stances l’exigent ». Les dispositions de cet article présupposent la
compétence de la Cour; cet article se trouve dans le. chapitre
« Procédure », il parle des « parties »: il faut donc qu'il y ait une
procédure au sens du Statut, qu'il y ait des parties.

On ne saurait assurément demander qu’en cas de contestation
la Cour tranchat définitivement la question de sa compétence avant
d’indiquer des mesures conservatoires; dans un cas pareil, la
demande risquerait de devenir sans objet; mais la Cour doit
apprécier sa compétence comme raisonnablement probable.

L’article 41 donne à la Cour — ce qui est parfaitement naturel —
un autre pouvoir d’appréciation, celui d’apprécier si les circon-
stances exigent une indication de mesures conservatoires, et a ce
point de vue le pouvoir de la Cour internationale de Justice ne
différe pas en substance de celui du tribunal national. Le Président
Anzilotti, dans une opinion dissidente (affaire de la réforme agraire
polonaise, 1933), est allé jusqu’à dire que si summaria cognitio, qui
est le propre de ce genre de procédure, permettait de retenir la
possibilité du droit revendiqué et la possibilité du danger auquel
ce droit serait exposé, les mesures conservatoires devraient être
accordées. Cependant, comme les mesures conservatoires sont de
caractère exceptionnel, exorbitant du droit commun, le tribunal
aura à apprécier la situation dans son ensemble ; c’est ainsi, par
exemple, que dans les pays de « temporary injuction », au cas où les
mesures demandées seraient particulièrement dures pour le défen-
deur, le juge ne les ordonnera que si le droit du demandeur lui
paraît clair; c'est ainsi encore que, s’il lui paraît très probable
que le demandeur perdra son procès, il n’ordonnera pas les mesures
demandées. La question de la compétence du tribunal national
ne se pose pratiquement pas ; on s'adresse au tribunal compétent ;
si le tribunal n’est pas compétent, il n’ordonnera pas de mesures

II
97 OPIN. DISS. DE M. WINIARSKI ET BADAWI PACHA

conservatoires. Mais en droit interne, il y a toujours un tribunal
qui est compétent.

En droit international, c’est le consentement des parties qui
confère juridiction à la Cour ; la Cour n’a compétence que dans la
mesure où sa juridiction a été acceptée par les parties. Le pouvoir
donné à la Cour par l’article 41 n’est pas inconditionnel ; il lui
est donné aux fins du procès, dans les limites du procès. Pas de
compétence au fond, pas de compétence pour indiquer des mesures
conservatoires. Ces mesures en droit international ont un caractère
exceptionnel à un plus haut degré encore qu’en droit interne ;
elles sont facilement considérées comme une ingérence à peine
tolérable dans les affaires d’un Etat souverain. Pour cette raison
aussi, la Cour ne doit indiquer de mesures conservatoires que si sa
compétence, au cas où elle est contestée, lui paraît néanmoins
raisonnablement probable. Cette appréciation doit être le résultat
d'un examen sommaire ; elle ne peut être que provisoire et ne peut
préjuger la décision finale qui interviendra après un examen
approfondi auquel la Cour procédera en statuant avec toutes les
garanties que lui imposent les règles de sa procédure.

Il nous est difficile d'admettre le point de vue d’après lequel,
si prima facie l'incompétence totale n’est pas évidente, donc s’il
existe une possibilité, si faible soit-elle, de compétence pour la
la Cour, elle peut indiquer des mesures conservatoires. Cette
méthode qui comporte, elle aussi, un élément d’appréciation et qui
ne réserve pas dans une plus grande mesure la liberté de la Cour
de statuer définitivement sur sa compétence, paraît cependant
partir de la présomption en faveur de la compétence de la Cour,
ce qui ne s’accorde pas avec les principes du droit international.
Pour étre en accord avec le droit international, il faut renverser
les positions : s’il existe de fortes raisons en faveur de la compé-
tence contestée, la Cour peut indiquer des mesures conservatoires ;
s'il existe des doutes sérieux ou de fortes raisons contre cette
compétence, elle ne peut pas les accorder.

Pour minimiser l'importance de ce problème, on a invoqué
devant la Cour des exemples empruntés à la pratique des Tribunaux
arbitraux mixtes. Or, ces tribunaux, organes communs de deux
Etats, diffèrent par leur caractère et par leur procédure d’un
tribunal international et, par conséquent, de la Cour internationale
de Justice ; il n’y a donc rien à tirer de leur jurisprudence.

On a invoqué aussi la jurisprudence de la Cour permanente de
Justice internationale ; or, cette jurisprudence ne justifie nullement
la thèse avancée. Des mesures conservatoires ont été demandées
dans six affaires; elles n’ont été accordées que dans deux. Dans
Vaffaire sino-belge (1927), le Président a d’abord refusé, puis

I2
98 OPIN. DISS. DE M. WINIARSKI ET BADAWI PACHA

accordé, enfin révoqué les mesures conservatoires. Dans son
ordonnance, le Président a eu soin de dire: «A titre provisoire,
en attendant l'arrêt définitif que la Cour rendra .... soit pour
décider de sa propre compétence, soit pour statuer sur le fond. »
En rapportant ces mesures, le Président a indiqué quelle était la
situation : «le délai fixé pour le dépôt du contre-mémoire n'étant
pas expiré, la Partie défenderesse n’a pas eu l’occasion de manifester
son acceptation éventuelle de la juridiction de la Cour en l'espèce ».
Dans l'affaire de la Compagnie d’Electricité de Sofia et de Bulgarie
(1939), la Bulgarie a fait objection à la compétence de la Cour.
L’objection a été examinée par la Cour et partiellement admise ;
pour le reste, la Cour s’est déclarée compétente. C'est après seule-
ment ‘que la Cour a indiqué les mesures conservatoires, et ceci
dans des termes très généraux.

Il y a certainement des cas où l'exception d’incompétence est
considérée comme simple moyen de défense, et où la partie,
déboutée de son exception, continue de participer au procès. Mais
dans notre cas la situation est totalement différente. L’Iran affirme
qu’il n’a pas accepté la juridiction de la Cour dans le cas présent,
qu'il n’est nullement lié en droit ; il a refusé de comparaître devant
la Cour et a indiqué les raisons de son attitude. La Cour doit donc
apprécier, sommairement et provisoirement, aux fins de la décision
qu'elle est appelée à prendre dans la question des mesures conser-
vatoires, quelle sera la plus probable des deux conclusions aux-
quelles elle pourrait arriver finalement sur sa compétence.

A cet égard, l'examen, toujours sommaire, des divers chefs de
compétence allégués par le Gouvernement du Royaume-Uni, nous
conduit à la conclusion provisoire que, si l’Iran n’accepte pas la
juridiction de la Cour en suivant Ja suggestion faite par le Royaume-
Uni au paragraphe 20 de la requête {« A titre subsidiaire, que la
Cour ait ou non juridiction en cette affaire .... le Gouvernement
du Royaume-Uni est convaincu que l'Iran .... acceptera de se
présenter volontairement devant la Cour»), la Cour, lors de la
décision finale, sera amenée à se déclarer incompétente dans cette
affaire et que, telles étant les conditions, les mesures conservatoires
n'auraient pas dû être indiquées.

(Signé) B. WINIARSKI.
(Signé) BADAWI PACHA.

13
